Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Argument

	Applicant’s amendments to claims have overcome some of the objections and rejections previously set forth in the Non-Final Office Action mailed June 28th, 2022. Applicant’s amendments to claims 1 and 3, as described on pages 4-7 along with discussion from the applicant initiated interview dated 9/13/2022 have been deemed sufficient to overcome the previous 35 USC § 102 art rejections through the addition of the limitations of now cancelled claim 2. However, as they change the scope of the claim, new art rejections for claim 3 have been added below. 

Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nakada et al. (US Pre-Granted Publication No. US 2016/0001774 A1 hereinafter “Nakada”) in view of Drews et al. (US Pre-Granted Patent No. US 2016/0096431 hereinafter “Drews”). 

	Regarding claim 3 Nakada disclose: 
	A vehicle comprising: an accelerator pedal that is operable by a user; (Nakada [0027] wherein the vehicle includes an accelerator pedal) and a controller that executes vehicle posture control for controlling posture of the vehicle, (Nakada [0033] wherein the control unit controls all electronic devices) and automatic parking control for parking the vehicle at a target parking position without being based on operation of the vehicle by the user, (Nakada [0031] [0075] wherein the parking assistance automatically operates the vehicle) the controller calculating a first control accelerator pedal position based on an operation amount of the accelerator pedal, (Nakada [0033] wherein the pedal operation amount is controlled) … during execution of the automatic parking control, (Nakada [0031] [0075] wherein the parking assistance automatically operates the vehicle) determining, during non-execution of the automatic parking control, whether to execute the vehicle posture control based on the first control accelerator pedal position, (Nakada [0027] [0033] [0037] wherein the driver or the automatic parking assistant can determine a pedal operation amount when appropriate) and determining, during execution of the automatic parking control, (Nakada [0031] [0075] wherein the parking assistance automatically operates the vehicle) … 

	Nakada does not appear to disclose:

	 and a second control accelerator pedal position calculated backwardly from a driving force of the vehicle, executing the vehicle posture control based on the second control accelerator pedal position or whether to execute the vehicle posture control based on the second control accelerator pedal position.

	However, in the same field of endeavor of vehicle controls Drews discloses:

	“and a second control accelerator pedal position calculated backwardly from a driving force of the vehicle, executing the vehicle posture control based on the second control accelerator pedal position” (Drews  [0018] [0023] [0054] wherein a pedal restoration force is applied to the pedal based on the allowable acceleration and speed of the vehicle i.e. a second control position based on the driving force of the vehicle is determined) and “whether to execute the vehicle posture control based on the second control accelerator pedal position.” (Drews  [0018] [0023] [0054] wherein a pedal restoration force is applied to the pedal based on the allowable acceleration and speed of the vehicle i.e. a second control position based on the driving force of the vehicle is determined)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the second pedal position of Drews with the controller of Nakada because one of ordinary skill would have been motivated to make this modification in order to allow for the vehicle to safely operate at a set speed while preventing or alerting the operator not to push past a certain point (Drews [0054]). 

Allowable Subject Matter

	The following is an examiner’s statement of reasons for allowance: Prior art fails to disclose or render obvious claim 1 disclosing a system for controlling a vehicle based on a pedal and driving force position

	Regarding claim 1 the relevant art Nakada et al. (US Pre-Granted Publication No. US 2016/0001774 A1 hereinafter “Nakada”) discloses an accelerator used by an operator (Nakada [0027]) and a posture control (Nakada [0033]) with automatic parking based on the operation of the user (Nakada [0031] [0075]) with a first pedal position (Nakada [0031]) but fails to disclose wherein a second and third level of pedal based on the engine or the return position. Specifically, the relevant art fails to disclose “A vehicle comprising: an accelerator pedal that is operable by a user; and a controller that executes vehicle posture control for controlling posture of the vehicle, and automatic parking control for parking the vehicle at a target parking position without being based on operation of the vehicle by the user, the controller calculating a first control accelerator pedal position based on an operation amount of the accelerator pedal, and a second control accelerator pedal position calculated backwardly from a driving force of the vehicle, [[and]] executing the vehicle posture control based on the second control accelerator pedal position during execution of the automatic parking control, calculating a third control accelerator pedal position to be used for calculating a driving force of the vehicle during non-execution of the automatic parking control, and causing, after completion of the automatic parking control, the third control accelerator pedal position to gradually approach the first control accelerator pedal position from zero.”. 

	Claims 4-5 are also allowed due to their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

	Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339. The examiner can normally be reached Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664